Citation Nr: 1722188	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to an increased rating in excess of 10 percent, for a malunion, comminuted fracture of the right distal radius (right wrist condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975.  The Veteran was serving on active duty training (ADT) from May 1, 1981 to May 2, 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD and a depressive disorder has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD and a depressive disorder.

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in March 2013; a transcript of that hearing has been associated with the Veteran's claimed file and is of record.  

These claims were previous remanded by the Board in August 2015 for further development, to include acquiring new examinations and opinions for the Veteran's claimed conditions.  The Board finds that the RO has substantially complied with the previous remand and the claims are appropriately before the Board for adjudication. 


FINDINGS OF FACT

1.  For the entire claims period the Veteran's right wrist condition have manifested with pain, stiffness, weakness, incoordination, and limitation of range of motion, productive of, at worst, 40 degrees of dorsiflexion, and 50 degrees of palmar flexion, with no indication of ankylosis.  

2.  The preponderance of evidence is against the finding that the Veteran currently suffers from PTSD. 

3.  The preponderance of evidence is against the finding that the Veteran's currently diagnosed depressive disorder is etiologically related to any aspect of his service. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for a right wrist condition, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met. 38 U.S.C.A. §§ 101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided an adequate notice letter to the Veteran in April 2010.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claim. The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran has also been afforded VA examinations during the pendency of the in appeal, which addressed the impairment associated with his claimed wrist condition.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In March 2013, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge. At that hearing, testimony was presented on the issue of entitlement to an increased evaluation for a right wrist and entitlement to service connection for a psychiatric disability.  The Acting Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488   (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio, 16 Vet. App. 183  .

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378  , 
 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that his current right wrist disability is far more severe than that contemplated by his current 10 percent rating disability.  Specifically, the Veteran claims that he wears a wrist brace, suffers from severe pain, weakness, fatigability, and lack of endurance in his right wrist, and that such condition warrants a higher rating.  However, after a review of the competent medical evidence of record, to include post-service VA treatment records and two VA examinations, the Board finds that the Veteran's right wrist condition does not warrants a higher rating under the applicable Diagnostic Codes, as his current rating is the maximum achievable rating.  As such, the Veteran's claim for a higher rating, in excess of this current 10 percent rating is not warranted, on a scheduler basis, and the Veteran's claim for increased rating must be denied. 

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity. Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity. Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Diagnostic Code 5215 provides for the assignment of a 10 percent rating for limitation of motion of the wrist, with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.

The Veteran is receiving the maximum schedular rating under Diagnostic Code 5215 and therefore cannot receive a higher one.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 10 percent for his right wrist disability is not warranted under this Diagnostic Code. 

Further, application of Diagnostic Code 5214 is inappropriate in this case.  Here, there is no medically competent evidence that demonstrates that the Veteran suffers from ankylosis of any kind.  Specifically, in both of his VA examinations for his wrist, in May 2008 and December 2015, both VA examiners failed to diagnosis or detection ankylosis of the Veteran's right wrist.  To this end, a close review of all the Veteran's treatment record also reveals no diagnosis or discovery of ankylosis of the Veteran's writs at any point during the claims period.  As such, the Board finds that in light of the competent medical evidence demonstrating no ankylosis, a potentially higher rating under Diagnostic Code 5214 is not warranted. 

The Board acknowledges that the Veteran, through his representative, has claimed that his right wrist is in essence ankylosed, as movement is extremely limited, with severe pain, weakness, and fatigue.  While the Board acknowledges the Veteran's lay contentions and finds them to be credible, as they have been consistent throughout the claims period, the Veteran is not, however, competent to assess the presence of ankylosis of his wrist.  The Board finds that the Veteran has not demonstrated he possessed the requisite medical education, training, or experience of competently speak to such complex medical condition as ankylosis of his right wrist.  38 C.F.R. § 3.159 (a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Such medical determination has already been provided by medical professionals of record, and the Board finds that such findings to be more competent and probative. 

Other Considerations 

The Board had also considered whether an extraschedular rating is warranted for the service-connected wrist disability for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected right wrist disability has manifested by symptoms and impairment that more nearly approximates palmar flexion limited in line with forearm, including as due to pain and other orthopedic factors, as well as functional impairment of limited ability to write, lift, and conduct some household chores.  The Veteran has indicated that the functional limitation with respect to lifting, grasping, grabbing, pushing, and pulling, conducting household chores, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

As to functional impairment with respect to lifting, the lifting day-to-day objects requires movement of the wrist in dorsiflexion or palmar flexion that may be required to lift day-to-day objects are contemplated by the schedular rating criteria based on limitation of wrist motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5206, 5207, 5208, 5213, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion).  To the extent that lifting items causes incidental wrist pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  As the Veteran is already currently receiving the maximum allowed scheduler rating under the available Diagnostic Codes, the Veteran's claim for a higher rating must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


Service Connection - Acquired Psychiatric Disorder 

The Veteran claims that he suffers from psychiatric disorders as a result of his active duty service.  Specifically, he contends that during his active service he was in a severe motor vehicle accident (MVA) and that such events had led to his psychiatric disorders, such as PTSD, anxiety, and depression.  The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board finds that the preponderance of the evidence, however, is against the finding that the Veteran suffers from PTSD, and that his diagnosed depression is not etiologically related to his active service.  Therefore, the claim for entitlement to service connection for an acquired psychiatric disorder must be denied.

To prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold consideration for any service connection claim is the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  PTSD, and other acquired psychiatric conditions, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a). 38 C.F.R. § 4.125 (a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (DSM-5) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-5 provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

To this end, the Veteran was afforded VA C&P psychological examinations in April 2011 and January 2016.  During these examinations, which include a review of the Veteran's psychiatric/medical history, and an in-person interview, the VA examiners concluded no diagnosis for PTSD.  Instead, both examiners noted only an Axis I diagnosis of depressive disorder.  

The April 2011 VA examiner noted that though the Veteran reported fear for his life during the car accident in 1981, he did not describe symptoms of PTSD, but rather symptoms of depression, including crying spells, reduced appetite, feelings of worthlessness, fatigue, and reduced concentration.  The examiner commented that the Veteran did not mention significant re-experiencing symptoms of PTSD in relation to the car accident (the nightmares he was having did not relate to this incident).  He also did not describe significant interpersonal detachment or avoidance other than in the context of his depression, which appeared to be a separate issue and later emerging.  

The January 2016 VA examiner also noted that review of the service treatment records, April 2011 VA examination, and additional post-service treatment records did not show that the Veteran met the DSM-5 criteria for a PTSD diagnosis.  It was noted that review of treatment notes in May 2008 showed negative PTSD and depression screening.  The Veteran reported nightmares but they were unrelated to his primary stressor of being in a motor vehicle accident while in the military.  During the current examination in January 2016, the examiner also found that the Veteran lacked sufficient PTSD symptomatology required for full DSM-5 diagnostic criteria.  The testing performed in 2016 noted that the Veteran was simulating symptoms of PTSD and had symptoms of depression.  

Thus the Board's analysis can only proceed with regards to a claim for service connection for depression, and not PTSD. 

Here, the Veteran claims that he suffers from depression, due to his MVA during his military service.  The Veteran, in his lay statements, specifically identifies his in-service stressor as having and MVA in which he was injured, to include causing his currently service-connected wrist disability.  The Veteran asserts that as a result of this experience he suffers from anxiety about driving and depression, to include flashback.  A review of the service treatment records do demonstrate that the Veteran was in-fact treated for an MVA during his active service.  As such, the second element of service connection of an in service incident or injury, here a stressor, is also fulfilled. 

However, moving to the third and final element of service connection, also known as the nexus element, the Board finds that the preponderance of evidence is against the finding of any etiological connection between the Veteran's current depression, and his active military service, to include his in-service MVA.  To this end, the Board notes the January 2016 VA psychiatric examination report concluded that the Veteran's current depression was less likely than not related to his MVA, or any other incident, during his military service.  To this end, the examiner noted there is no evidence, medical or otherwise, that demonstrates that the Veteran suffered from depression or any psychiatric disabilities, until decades after service.  Additionally, the examiner opined that such depression was most likely the result of several other incidents, to include another MVA years after the Veteran separated from service.  

The Board notes that a review of the record does corroborate the VA examiner's opinion.  Specifically, a review of the Veteran's in-and-post service medical treatment records reveals no evidence of treatment, diagnosis, or even complaint about a psychiatric condition, until decades later.  To this end, the Board notes that a review of the Veteran's post-service treatment records reveals that on several occasions that Veteran failed to fulfill the criteria for PTSD or depression screenings after service.  See VA Treatment Records, dated May 31, 2008 and December 11, 2009.   The treatment record is otherwise silent with regards to any diagnosis, treatment, or complaint of any psychiatric condition until decades after the Veteran's separation from service in 1975.  

While the Board recognizes the Veteran's assertions that his claimed in-service MVA cause his current psychiatric condition, to include his diagnosed depression, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such a complex disability dealing with psychiatric disorders, much less determining the etiology of such a condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Such determinations of must be provided by a medical professional with the proper training, education and experience, in the appropriate fields.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the VA examiner's opinion with regards to the etiology of the Veteran's depression to be most probative.  Likewise, while the Veteran has claimed that he suffers from PTSD, the Board finds that the VA examiner's ultimate determination that the Veteran's condition did not fulfill the criteria for a diagnosis of PTSD to be ultimately dispositive. 

With specific regards to the Veteran's claim for PTSD, the Board does acknowledge that a review of more recent medical records show a diagnosis for PTSD by a private psychiatrist.  In the single report from April 2013, the private psychiatrist noted a diagnosis of PTSD, due to the Veteran's MVA during the military.  To this end, the Board also acknowledges the Veteran had been  participated in PTSD counselling sessions at the VA, with some psychiatric counselling session noting that the Veteran suffers from PTSD.  However, the Board notes that both of such evidence suffers from defects that render them to be of little to no probative value to the Veteran's claim. 

Specifically, with regards to the April 2013 private diagnosis and opinion with regards to PTSD, the Board finds that the report not only fails to provide any analysis with regards to the DSM-5 criteria's as they relate their diagnosis of PTSD, but the examination report also fails to provide any rationale with regards to the examiner's diagnosis and the Veteran's in-service MVA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Without any supporting basis, such medical evidence is inadequate, and provides little probative evidentiary value in any analysis on the merits.  Id.  Therefore, the Board finds that this private medical evidence, while seemingly in favor of the Veteran's claim, cannot be dispositive of the inquiry at hand. 

Additionally, with regards to the VA PTSD counseling sessions, the Board also finds that such evidence is of little probative value establishing a diagnosis for PTSD.  Again, the Board points out that such treatment notes only that the Veteran suffers from PTSD, with no notation or analysis with regards to any DSM-5 criteria, or consideration of the medical evidence already of record.  The Board also finds that such diagnosis of PTSD falls out of line with other, more comprehensive, medical evidence of record, which showed no diagnosis of PTSD.  Prior to this medical note, treatment records showed the Veteran failing to even fulfill the criteria for a positive PTSD screening leading up to such treatment.  See VA Treatment Records, dated May 31, 2008 and December 11, 2009.  Furthermore, VA psychiatric examinations from April 2011 (prior to the counselling sessions), and January 2016 (after these counselling sessions) concluded no diagnosis for PTSD after a comprehensive analysis of the requisite DSM-5 criteria for PTSD and consideration of all the medical evidence of record.  As such, the Board finds that such evidence does not constitute a probative diagnosis of PTSD, as to be dispositive of the claim, and therefore, without a current disability of PTSD, such claim for service-connect must be denied. 

Consequently, the Board finds that there is no competent evidence of record that the Veteran's depression was incurred in or etiologically related to any aspect of his military service.  As the preponderance of evidence is against the claim, the doctrine of affording the Veteran's the benefit-of-the-doubt is not applicable. Therefore, the Veteran's claim of service connection for a psychiatric condition, to include depression, must be denied.


ORDER

A disability rating in excess of 10 percent, on a scheduler basis, for a right wrist disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied. 



______________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


